DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 7  and claims 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107396269 A) in view of Song (CN 101098569 B). 
Regarding claim 1, Wang teaches a hearing aid, comprising: a MEMS microphone package (1), wherein the MEMS microphone package 5comprises an inherent substrate having a first surface and a second surface opposite the first surface, a MEMS microphone (1) within the MEMS microphone package; an acoustic horn (3) having a throat opening, a mouth opening, an inner surface, and  10an outer surface, wherein the throat opening is attached to the second surface of the substrate and encloses the port hole (2), and wherein the inner surface of the acoustic horn defines a cross-sectional area that increases along the length of the acoustic horn from the throat opening to the mouth opening (fig.1).  
Wang does not specifically teach the a port hole (2) extending through the substrate from the first surface to the second surface
Song teaches the structure of a MEMs microphone comprising port hole (27 or substrate, 24) extending through the substrate from the first surface to the second surface.
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the construction of the MEMs microphone in the invention of Wang as taught by Song to allow for sound passage and conversion. 


 	Regarding claim 5, Wang teaches the hearing aid of claim 4, wherein a portion of the acoustic channel includes at least one bend (curvature of a parabolic shaped, 3).  

 	Regarding claim 6, the combination of Wang and Song teaches the hearing aid of claim 1, wherein the acoustic horn is oriented to 30preferentially receive sound arriving from the front of a user of the hearing aid (Wang; English page 5, hearing aid, omnidirectional). 
	15
 	Regarding claim 8, Wang teaches the hearing aid of claim 1, wherein the cross-sectional area that increases along the length of the acoustic horn (3) from the throat opening to the mouth opening, increases in a stepped manner along the length of at least a portion of the acoustic horn (fig. 1).  

	20Regarding claim 12, Wang teaches the hearing aid of claim 1, wherein the acoustic horn (3) is integral with the substrate forming a monolithic structure.  

 	Regarding claim 13, the combination of Wang and Song teaches the hearing aid of claim 1, wherein the acoustic horn is configured to substantially amplify sound frequencies within the 

Regarding claim 14, the combination of Wang and Song teaches the hearing aid of claim 1, wherein the acoustic horn is configured to substantially amplify sound frequencies above 1000 Hz and within the audible frequencies (Wang; English page 5, ranges includes 100-10kHz).  

 	30Regarding claim 15, Wang teaches an audio system, comprising: a MEMS microphone package (1), wherein the MEMS microphone package comprises an inherent substrate having a first surface and a second surface opposite the first 21DRGA006 surface, and; a MEMS microphone within the MEMS microphone package (1); an acoustic horn (3) coupled to the second surface of the substrate, wherein the 5acoustic horn comprises a throat opening, a mouth opening, and an acoustic channel extending between the mouth opening and the throat opening, and wherein the second surface of the substrate overlays the acoustic channel from the mouth opening to the throat opening (fig. 1).  
Wang does not specifically teach the a port hole (2) extending through the substrate from the first surface to the second surface
Song teaches the structure of a MEMs microphone comprising port hole (27 or substrate, 24) extending through the substrate from the first surface to the second surface.
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the construction of the MEMs microphone in the invention of Wang as taught by Song to allow for sound passage and conversion. 



 	Regarding claim 17, Wang teaches the audio system of claim 16, wherein a depth of the acoustic channel (3) as 15measured from the second surface of the substrate to a base surface of the acoustic channel increases along the length of the acoustic channel from the throat opening to the mouth opening (fig. 1).  

 	Regarding claim 18, Wang teaches the audio system of claim 16, wherein a width of the acoustic channel (3) 20increases along the length of the acoustic channel from the throat opening to the mouth opening (fig. 1).


 	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unruh (WO 2018026657 A1). 
Regarding claim 19, Unruh teaches an audio system, comprising: a plurality of MEMS microphones (102, 104; speaker or microphone);  25a plurality of acoustic horns (240, 242; 440, 442) coupled to the MEMS microphones.
In separate embodiments (figs. 2 and 4), Unruh teaches each of the plurality of acoustic horns is pointed in a different direction for receiving directional sound.
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the construction of the different directions in the singular invention of Unruh to allow receiving directional sound. 
.


Allowable Subject Matter
Claims 2-3, 7, 9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 26, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653